Exhibit 10.1

EXECUTIVE OFFICER CONSULTING AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 16 day of November,
2009 by and between Appalachian Community Bank (the “Bank”), a Georgia state
bank (the “Bank”), and Danny Jett (the “Consultant”).

The Bank desires to retain the Consultant to provide executive consulting
services to the Bank, and the Consultant is willing to provide such consulting
services.

In consideration of the mutual covenants and promises contained herein, the
parties hereto agree as follows:

1. Engagement; Consultant Relationship; Duties The Bank hereby engages the
Consultant, and the Consultant hereby agrees to render, at the request of the
Bank, consulting services to the Bank in connection with the business of the
Bank. The Consultant shall report to the Board of Directors (the “Board”) of the
Bank or to such other person as the Board shall designate. This is a services
contract for the services of the Consultant. The Consultant shall devote all of
his business time and efforts to the performance of services for the Bank
designated by the Board and shall complete the services within the time frames
for completion established by the Board. The Consultant shall use his best
efforts in such endeavors. The Consultant shall also perform the services with a
level of care, skill, and diligence that a prudent professional acting in a like
capacity and familiar with such matters would use.

2. Term and Termination. The term of this Agreement shall begin on November 16,
2009 and shall continue until termination by either party as described herein
(the “Term”). Either the Consultant or the Bank may terminate this Agreement at
any time with thirty (30) days’ prior written notice to the other party, unless
otherwise mutually agreed to by the parties.

3. Compensation. During the Term, as compensation for all services rendered by
the Consultant under this Agreement, the Bank shall pay the Consultant the sum
of $20,000 per month or pro rata portion of a month, and payments will be made
approximately every two weeks in arrears at the same time as the Bank processes
its periodic payroll disbursements, or on a more frequent basis upon
presentation of an invoice from the Consultant if circumstances warrant. All
such compensation shall be payable without deduction for federal income, social
security, or state income taxes or any other amounts.

4. Expenses. The Consultant shall be reimbursed by the Bank for all reasonable
business expenses, provided such expenses are approved in advance by the Board.
The Bank’s obligation to reimburse the Consultant pursuant to this Paragraph
shall be subject to the prompt presentation to the CFO or his designees by the
Consultant of an itemized account of such expenditures, together with supporting
vouchers, in accordance with any policies of the Bank in effect from time to
time. The Bank shall pay such reimbursements as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.

5. Independent Contractor. The Consultant is an independent contractor providing
services to the Bank. The Consultant is not an agent of the Bank and shall have
no right to bind the Bank, except as expressly and duly authorized by
affirmative action of the Board of Directors. The Bank, as appropriate, will
report all payments to be made hereunder on Forms 1099 as payments to the



--------------------------------------------------------------------------------

Consultant for independent contracting services. The Consultant shall not be
entitled to participate in any employee benefits plans or programs of the Bank.
The Bank shall not carry worker’s compensation insurance to cover the
Consultant. The Bank shall not pay any contributions to Social Security,
unemployment insurance, federal or state withholding taxes, nor provide any
other contributions or benefits that might be expected in an employer-employee
relationship.

6. No Assignment. The Consultant cannot subcontract his duties or cause any
other person or entity to perform his services. The Consultant shall therefore
not voluntarily or by operation of law assign or otherwise transfer the
obligations incurred on his part pursuant to the terms of this Agreement without
the prior written consent of the Bank. Any attempted assignment or transfer by
Consultant of his obligations without such consent shall be wholly void.

7. Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Consultant during the
term of this Agreement are confidential to and are and will remain the sole and
exclusive property of the Bank. Except to the extent necessary to perform the
duties assigned to the Consultant by the Bank, the Consultant will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Consultant to lose its character or cease to qualify as
Confidential Information or Trade Secrets. Upon request by the Bank, and in any
event upon termination of the engagement of the Consultant with the Bank for any
reason, as a prior condition to receiving any final compensation hereunder, the
Consultant will promptly deliver to the Bank all property belonging to the Bank,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in the Consultant’s custody, control or
possession. The covenants of confidentiality set forth herein will apply on and
after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Bank or developed by the Consultant prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Consultant for a period of one (1) year
following the termination of this Agreement. The covenants restricting the use
of Trade Secrets will continue and be maintained by the Consultant following
termination of this Agreement for so long as permitted by applicable state law.
For purposes of this Paragraph 6, the terms below shall have the following
meanings ascribed to them:

(a) “Confidential Information” means data and information relating to the
business of the Bank (which does not rise to the status of a Trade Secret) which
is or has been disclosed to the Consultant or of which the Consultant became
aware as a consequence of or through his relationship to the Bank and that has
value to the Bank and is not generally known to its competitors. Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public by the Bank (except where such public disclosure has
been made by the Consultant without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(b) “Trade Secrets” means information including, but not limited to, technical
or non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can



--------------------------------------------------------------------------------

obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

8. Contracts or Other Agreements with Former Employer or Business. The
Consultant hereby represents and warrants that he is not subject to any
agreement with respect to which the Consultant’s engagement by Bank would be a
breach.

9. Modification of Agreement. This Agreement may be modified by the parties
hereto only by a written supplemental agreement executed by both parties.

10. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

If to the Bank:

Appalachian Community Bank

c/o Bank of Canton

P.O. Box 4166

Canton, Georgia 30114

Attn: Mr. Mark Nay

If to Consultant:

 

                                                                 

or to such other address as the parties hereto may specify, in writing, from
time to time.

11. Waiver of Breach. The waiver by either party of any breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

12. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Consultant’s engagement
by the Bank.

13. Successors, Binding Agreement. Subject to the restrictions on assignment
contained herein, this Agreement shall inure to the benefit of and be
enforceable by the Bank’s successors and assigns.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



--------------------------------------------------------------------------------

15. Survival of Obligations. The duties and obligations contained in Paragraphs
6, 11, 12, 14 and 16 shall survive the expiration or termination of this
Agreement.

16. Multiple Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same Agreement.

17. Tax Withholding; Indemnification. By reason of Consultant’s relationship
with the Bank as an independent contractor, all sums required to be paid by the
Bank to Consultant shall be paid in full, without reduction for any withholding
taxes, employers’ taxes, social security taxes, payments or contributions, and
similar employer withholdings, deductions and payments. Consultant acknowledges
and agrees that Consultant shall be solely responsible for making all such
filings and payments and shall indemnify and hold harmless the Bank for any
liability, claim, expense or other cost incurred by the Bank arising out of or
related to the obligations of Consultant pursuant to this Paragraph 16.

18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Georgia.

19. Headings. The headings of the Paragraphs of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or cause their duly
assigned agent to execute, this Agreement as of the date first set forth above.

 

APPALACHIAN COMMUNITY BANK By:   /s/ Danny Dukes Name:   Danny Dukes Title:  
Chief Financial Officer   /s/ Danny Jett   Danny Jett